Mr. Justice Clayton
delivered the opinion of the court.
By the repeated decisions of this court, a party, having a valid defence at law, must make it in that tribunal; and if he fails to do so, equity cannot, after judgment at law, give him relief. This, however, presupposes that the remedy at law is clear, and free from difficulty. See Mewborn v. Glass, 5 Humph. 520.
We think this case is of that description, and does not form an exception to the general rule. The fact of usury could be determined quite as well by a jury, as by the chancellor, and if *138any discovery were necessary, a resort to chancery might have been had, as well before as after judgment.
There was no error in dissolving the injunction, and the order is affirmed.